Citation Nr: 0029557	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-14 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of hemilaminectomies and diskectomies, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active duty from December 1961 to 
November 1981.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
dated in December 1997, from the Department of Veterans 
Affairs (hereinafter VA) Regional Office in Winston-Salem, 
North Carolina (hereinafter RO).

In correspondence received by the RO in April 2000, the 
veteran raised the issue of entitlement to a total rating for 
compensation purposes based upon individual unemployability.  
This issue has not been developed for appellate review, and 
is therefore referred to the RO for appropriate disposition.


REMAND

In October 2000, the Board received medical evidence from the 
veteran with regard to the claim on appeal.  Submission of 
additional evidence following certification of an appeal must 
be referred to the RO for review and preparation of a 
supplemental statement of the case, unless the veteran waives 
this procedural right.  38 C.F.R. § 20.1304(c) (1999).  This 
procedural right was not waived with regard to the 
aforementioned evidence.  

Accordingly, this case is remanded for the following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to August 
1999 not already obtained, should be 
obtained and associated with the claims 
file. 

2.  Thereafter, if the issue on appeal 
remains denied, the RO should issue a 
supplemental statement of the case to 
consider any additional evidence 
submitted, to include the medical 
evidence received by the Board in October 
2000.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


